DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention of Embodiment 1 of Figures 2B, 3A-3B and 4A, Claims 1-2, 4-16 and 18-25, in the reply filed on 11/23/2022 is acknowledged.

Claims 3 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yim et al. (US 2010/0078791).
Yim et al. discloses, as shown in Figures, an electronic package comprising:
	a package substrate (100,400,500,600, etc.);
	a plurality of interconnects (210,467,567, etc.) on the package substrate;
	a die (200,455,550,650, etc.) coupled to the package substrate by the plurality of interconnects;
	a flow control feature (280,480,580,680, etc.) adjacent on the package substrate, wherein the flow control feature is electrically isolated from circuitry of the electronic package; and
	an underfill (230,430,530, etc.) surrounding the plurality of interconnects and in contact with the flow control feature.

Regarding claim 2, Yim et al. discloses the flow control feature comprises:
	a plurality of substantially parallel lines (280a,280b,280c, 280f, etc.)

Regarding claim 4, Yim et al. discloses the plurality of substantially parallel lines run in a direction substantially orthogonal to a direction of flow of the underfill.

Regarding claim 5, Yim et al. discloses the flow control feature comprises firs lines and second lines, wherein the first lines are substantially orthogonal to the second lines.

Regarding claim 6, Yim et al. discloses a first flow control feature is adjacent to a first edge of the die and a second flow control feature is adjacent to a second edge of the die, wherein the first edge is opposite the second edge.

Regarding claim 7, Yim et al. discloses the first flow control feature is substantially similar to the second flow control feature [Figures].

Regarding claim 8, Yim et al. discloses the first flow control feature is different than the second flow control feature [Figure 7].

Regarding claim 9, Yim et al. discloses the package further comprising:
a second die (655,755) adjacent to the first die, wherein the flow control feature is positioned between the first die and the second die [Figure 6A-7B].

Regarding claim 10, Yim et al. discloses the package further comprising:
	an underfill source region on the package substrate, wherein the flow control feature comprises a plurality of substantially parallel lines (280a,208b) that extend from the underfill source region to an edge of the die.

Regarding claim 11, Yim et al. discloses the flow control feature comprises a ring around a perimeter of the die.

Regarding claim 12, Yim et al. discloses the underfill contacts an interior sidewall of the ring.

Regarding claim 22, Yim et al. discloses, as shown in Figures, an electronic system comprising:
	a board (400);
	an electronic package (450) electrically coupled to the board, wherein the electronic package comprise a plurality of interconnects (460,465,467) arranged in an array and a flow control feature (460,480) adjacent to the array;
	a die (455) electrically coupled to the electronic package by the plurality of interconnects; and
	an underfill material (430) surrounding the plurality of interconnects and in contact with the flow control feature. 

Regarding claim 23, Yim et al. discloses the flow control feature is electrically isolated from circuitry of the electronic system.

Regarding claim 24, Yim et al. discloses the flow control feature comprises a plurality of lines, and wherein the plurality of lines run substantially parallel to an edge of the array or substantially orthogonal to an edge of the array.





Claim(s) 1-2, 4-7, 9-13, 16, 18-19 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2011/0260338).
Lee et al. discloses, as shown in Figures, an electronic package comprising:
	a package substrate (120);
	a plurality of interconnects (126,146,150,208,212) on the package substrate;
	a die (144,166,186,206) coupled to the package substrate by the plurality of interconnects;
	a flow control feature (140,164,184,185, etc.) adjacent on the package substrate, wherein the flow control feature is electrically isolated from circuitry of the electronic package; and
	an underfill (154,176,196,216, etc.) surrounding the plurality of interconnects and in contact with the flow control feature.

Regarding claim 2, Lee et al. discloses the flow control feature comprises:
	a plurality of substantially parallel lines (184,185).

Regarding claim 4, Lee et al. discloses the plurality of substantially parallel lines run in a direction substantially orthogonal to a direction of flow of the underfill.

Regarding claim 5, Lee et al. discloses the flow control feature comprises first lines and second lines, wherein the first lines are substantially orthogonal to the second lines.

Regarding claim 6, Lee et al. discloses a first flow control feature is adjacent to a first edge of the die and a second flow control feature is adjacent to a second edge of the die, wherein the first edge is opposite the second edge.

Regarding claim 7, Lee et al. discloses the first flow control feature is substantially similar to the second flow control feature [Figures 6A-6B – 7].

Regarding claim 8, Lee et al. discloses the first flow control feature is different than the second flow control feature [Figure 7]

Regarding claim 10, Lee et al. discloses the package further comprising:
	an underfill source region on the package substrate, wherein the flow control feature comprises a plurality of substantially parallel lines (280a,208b) that extend from the underfill source region to an edge of the die.

Regarding claim 11, Lee et al. discloses the flow control feature comprises a ring around a perimeter of the die.

Regarding claim 12, Lee et al. discloses the underfill contacts an interior sidewall of the ring.

Regarding claim 13, Lee et al. discloses the underfill further contact a top surface of the ring.

Regarding claim 16, Lee et al. discloses, as shown in Figures, a package substrate comprising:
	a plurality of dielectric layers (130, middle of 130 with via 128, upper and lower of 130 with contact pads 126);
	a plurality of pads (126,146) arranged in an array over the plurality of dielectric layer;
	a plurality of bumps (150,158), wherein each bump is over a different one of the plurality of pads; and
	a flow control feature (140,164,184,185, etc.) over the plurality of dielectric layers, wherein the flow control feature comprises one or more lines.

Regarding claim 18, Lee et al. discloses the one or more lines of the flow control feature runs substantially orthogonal to an edge of the array.

Regarding claim 19, Lee et al. discloses the plurality of pads are arranged in a first array (top or left) and a second array (bottom or right), wherein the flow control feature is positioned between the first array and the second array [Figure 3d].

Regarding claim 22, Lee et al. discloses, as shown in Figures, an electronic system comprising:
	a board (52);
	an electronic package (120) electrically coupled to the board, wherein the electronic package comprises a plurality of interconnects (126,146,150,208,212) arranged in an array and a flow control feature (140,164,184,185, etc.) adjacent to the array;
	a die (144,166,186,206) electrically coupled to the electronic package by the plurality of interconnects; and
	an underfill material (154,176,196,216, etc.) surrounding the plurality of interconnects and in contact with the flow control feature. 

Regarding claim 23, Lee et al. discloses the flow control feature is electrically isolated from circuitry of the electronic system.

Regarding claim 24, Lee et al. discloses the flow control feature comprises a plurality of lines, and wherein the plurality of lines run substantially parallel to an edge of the array or substantially orthogonal to an edge of the array.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable Yim et al. (US 2011/0275177) in view of Perng et al. (US 2015/0096787).
Regarding claim 14, Yim et al. discloses the claimed invention including the package substrate as explained in the above rejection.  Yim et al. does not disclose the flow control feature comprises a pad and solder over the pad.  However, Perng et al. discloses a package substrate having a feature comprising a pad (310) and solder (320) over the pad.  Note Figures of Perng et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the feature of Yim et al. comprising a pad and solder over the pad, such as taught by Perng et al. in order to have the desired structure.

Claim(s) 15 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. (US 2011/0275177).
Yim et al. discloses the claimed invention including the electronic system as explained in the above rejection.  Yim et al. does not disclose the flow control feature comprises the same material composition as the plurality of interconnects or comprises a solder.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the flow control feature of Yim et al. having the materials as that claimed by Applicant, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. (US 2011/0275177) in view of Lee et al. (US 2011/0260338).
Yim et al. discloses, as show in Figures, a package substrate comprising:
	a substrate (100, 450, 500, 600, etc.);
	a plurality of pads (111,465,511,etc.) arranged in an array over the plurality of dielectric layer;
	a plurality of bumps (210,467,567,etc.), wherein each bump is over a different one of the plurality of pads; and
	a flow control feature (280,480,580,680, etc.) over the plurality of dielectric layers, wherein the flow control feature comprises one or more lines.
Yim et al. does not disclose the substrate comprising a plurality of dielectric layers.  However, Lee et al. discloses a substrate comprising a plurality of dielectric layers (130, middle of 130 with via 128, upper and lower of 130 with contact pads 126).  Note Figures of Lee et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the substrate of Yim et al. comprising a plurality of dielectric layers, such as taught by Lee et al. in order to provide the interconnection between the upper and lower pads.

Regarding claim 18, Yim et al. and Lee et al. disclose the one or more lines of the flow control feature runs substantially orthogonal to an edge of the array.

Regarding claim 19, Yim et al. and Lee et al. disclose the plurality of pads are arranged in a first array (top or left) and a second array (bottom or right), wherein the flow control feature is positioned between the first array and the second array [Figure 3d].

Regarding claim 20, Yim et al. and Lee et al. disclose the claimed invention including the electronic system as explained in the above rejection.  Yim et al. and Lee et al. further disclose the flow control feature comprises metal [0037], and the bumps comprising metal [0042].  Yim et al. and Lee et al. do not disclose the metal for the flow control feature and the metal for the plurality of bumps are the same.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the flow control feature and the bumps of Yim et al. and Lee et al. having the same materials in order to simplify the process and reduce the process time.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the flow control feature and the bumps of Lee et al. having the same materials as that claimed by Applicant, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 21, Yim et al. and Lee et al. disclose the plurality of bumps comprise a solder [0042].

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2011/0260338) in view of Perng et al. (US 2015/0096787).
Regarding claim 14, Lee et al. discloses the claimed invention including the package substrate as explained in the above rejection.  Lee et al. does not disclose the flow control feature comprises a pad and solder over the pad.  However, Perng et al. discloses a package substrate having a feature comprising a pad (310) and solder (320) over the pad.  Note Figures of Perng et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the feature of Lee et al. comprising a pad and solder over the pad, such as taught by Perng et al. in order to have the desired structure.

Claim(s) 15, 20-21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2011/0260338).
Regarding claims 15 and 20, Lee et al. discloses the claimed invention including the electronic system as explained in the above rejection.  Lee et al. further discloses the flow control feature comprises metal [0037], and the bumps comprising metal [0042].  Lee et al. does not disclose the metal for the flow control feature and the metal for the plurality of bumps are the same.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the flow control feature and the bumps of Lee et al. having the same materials in order to simplify the process and reduce the process time.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the flow control feature and the bumps of Lee et al. having the same materials as that claimed by Applicant, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 21, Lee et al. discloses the plurality of bumps comprise a solder [0042].

Regarding claim 25, Lee et al. discloses the claimed invention including the electronic system as explained in the above rejection.  Lee et al. does not disclose the flow control feature comprises a solder.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the flow control feature of Lee et al. having the materials as that claimed by Applicant, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897